Scott, Judge,
delivered the opinion of the court.
It appears that Redding was the acting president of the Mammoth Mining Company. He, being such, was the proper person on whom process against the corporation should have been served. (R. C. 1845, tit. Corporations, 237.) Any irregularity in the return of the officer serving the process was waived by appearance and confession.
As the suit was begun by process, there was no necessity that the confession should be in writing, as the statute is express, that the provision in relation to confessing judgments by writing, shall not extend to cases in which confessions are taken in suits commenced by process. (R. 0. 1845, tit. Justices’ Courts, 656.)
Redding being the person appointed by law to defend the corporation, he was competent to confess 'the action. He might have suffered a judgment by default, and the matter is not made worse by an appearance and confession.
The execution was regular, and there was no necessity for the amendment allowed to be made by the justice. The other judges concurring, the judgment will be affirmed.